Citation Nr: 0732317	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  91-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for substance abuse, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD) with a history of schizophrenic 
reaction.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
August 3, 1998, to August 31, 1998.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of September 1992, October 1996, and March 1999 rating 
decisions rendered by the Detroit, Michigan, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In August 1992, March 1999, March 2005, and April 2006, the 
Board remanded this case for further evidentiary development.  
The requested development has been completed.  The case has 
now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran does not currently have a substance abuse 
disorder that was caused, or chronically worsened, by his 
service-connected psychiatric disability.

2.  The veteran did not require or receive treatment for his 
service-connected psychiatric disability for a period in 
excess of 21 days during the period of hospitalization from 
August 3, 1998, to August 31, 1998.

3.  The veteran's only service-connected disability, PTSD 
with a history of schizophrenic reaction, is not sufficient 
by itself to preclude him from securing or following 
substantially gainful employment consistent with his 
education and industrial background.


CONCLUSIONS OF LAW

1.  Substance abuse is not proximately due to or the result 
of service-connected PTSD with a history of schizophrenic 
reaction.  38 C.F.R. § 3.310(a) (2007).

2.  The criteria for a temporary total rating based on 
hospitalization from August 3, 1998, to August 31, 1998, have 
not been met.  38 C.F.R. § 4.29 (2007).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decisions were rendered prior to the enactment of the VCAA.  
The RO and Appeals Management Center (AMC) provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letters mailed in January 2004, May 2005, and 
April 2006.  The veteran was also provided with the requisite 
notice with respect to the disability-rating and effective-
date elements of his claims in the April 2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records.  The 
veteran was also afforded appropriate VA examinations and 
medical opinions were obtained on the etiology of the claimed 
substance abuse disorder and concerning the impact of his 
service-connected psychiatric disability on his ability to 
work.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of his 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the RO and 
AMC have complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claims in April 2007.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the AMC would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO or 
AMC were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  


Substance Abuse

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a) (2007).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-14 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The medical evidence of record documents a long history of 
substance abuse. 

In addition, the January 2000 VA examination report shows 
that the examiner noted that he reviewed the veteran's 
treatment records in detail and observed that the veteran's 
frequent hospitalizations were mostly due to decompensation 
due to his substance abuse and his personality disorder.  The 
examiner concluded that the veteran's schizophrenia did not 
cause or worsen his substance abuse disorder as the veteran 
was stable (psychiatrically) from 1970 to 1990, but was using 
drugs and alcohol during that period.  In a November 2000 
memorandum, the examiner reported that there was no change in 
his opinion after a review of additional evidence added to 
the claims files since he rendered his opinion.   

The January 2002 VA examination report shows that the 
examiner opined that the veteran's chronic substance abuse 
was likely responsible for his psychotic type symptoms.  The 
March 2004 VA examination report shows that the examiner 
opined that he did not think that the veteran's PTSD caused 
or chronically worsened his cocaine use.  Finally, the 
October 2005 VA examination report shows that the examiner 
indicated that the veteran's history of psychosis appeared 
substance induced.  

The foregoing evidence shows that in the opinion of several 
VA examiners, the veteran's substance abuse was not caused or 
chronically worsened by his service connected psychiatric 
disability.  The VA examiners' opinions are based on 
evaluations of the veteran and a very thorough review of his 
claims files.  There is no competent medical opinion to the 
contrary.  

In essence, the evidence of a nexus between the veteran's 
substance abuse and his service-connected psychiatric 
disability is limited to the veteran's own statements. This 
is not competent evidence that the claimed disability was 
caused or aggravated by the psychiatric disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, the Board finds that service connection is 
not in order for substance abuse as secondary to service-
connected PTSD with a history of schizophrenic reaction.

Also, the Board notes that direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301(a) (2007); see generally Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  The veteran's claim for 
service connection for substance abuse was filed in February 
1991 (VA Form 9). Consequently, service connection for this 
disability on a direct basis is precluded by law. 


Temporary Total Rating Under 38 C.F.R. § 4.29

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2007). 
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29 (2007). 

The discharge summary for the period August 3, 1998, to 
August 31, 1998, shows that the veteran was voluntarily 
admitted to the psychiatric ward of Battle Creek VA Medical 
Center on August 3, 1998, with complaints of suicidal and 
homicidal ideations as well as auditory hallucinations of the 
command type.  It was reported that the veteran participated 
in a treatment program and that improvement was noted as 
evidenced by the veteran stating that his depression had 
diminished.  Also, the staff noted that the veteran had a 
brighter affect, that the veteran was no longer voicing 
suicidal or homicidal ideations, and that the veteran was not 
complaining of any auditory hallucinations.  It was noted 
that after the veteran's stabilization with medications in 
the acute psychiatry ward, he was transferred to SARRTP 
[Substance Abuse Residential Rehabilitation Therapy Program] 
on August 16, 1998, because of his alcohol and cocaine 
dependence.  He remained in that program until he was 
discharged from the hospital with diagnoses of continuous 
chemical dependency to cocaine and alcohol and 
schizoaffective disorder.   

The evidence shows that the veteran's inpatient treatment for 
his service-connected psychiatric disability ended on August 
16, 1998, when he was transferred to SARRTP for treatment of 
his non service-connected alcohol and cocaine dependence.  He 
did not require hospital treatment for his service-connected 
psychiatric disability for a period in excess of 21 days.  
Consequently, the Board concludes that the criteria for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29 have not been met.


TDIU

A total rating based on unemployability due to service-
connected disability may be granted where the schedular 
rating is less than total and the service-connected 
disability precludes the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
her education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more.  38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The veteran filed his claim of entitlement to a TDIU in 
September 1996.  The Board notes that VA regulations 
regarding the total disability ratings for compensation based 
on unemployability of the individual were revised on November 
7, 1996, which is during the relevant time period at issue.  
The prior regulation provided that in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation will be assigned under the appropriate diagnostic 
code instead of the total disability rating provided for 
under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(c) (1996).  
There, however, is no need for separate analyses under the 
old and revised regulations as the evidence shows that the 
veteran's psychiatric disability does not preclude him from 
securing or following a substantially gainful occupation.  

The veteran's service-connected psychiatric disability is 
rated as 70 percent disabling.  Thus, he meets the minimum 
schedular criteria for a total rating based on 
unemployability as required by 38 C.F.R. § 4.16(a) (2007).  
Multiple medical opinions, however, indicate that he is not 
unemployable.  The VA medical opinion provided in October 
2005 represents the most comprehensive review of the 
veteran's case.  The VA examiner maintained that the veteran 
was employable based on his current level of psychosocial 
functioning.  The VA examiner acknowledged that the chances 
of employment were greatly limited by the veteran's age, 
history of mental illness, physical problems, and chronic 
substance abuse.  The VA examiner noted that it appeared that 
the veteran's history of chronic substance abuse in 
particular had sabotaged his ability to pursue or maintain 
gainful employment.  The VA examiner indicated that he 
strongly agreed with the findings and observations of the 
other VA physicians who evaluated the veteran, including a VA 
examiner who similarly found the veteran to be employable in 
March 2004.  The October 2005 VA examiner's opinion is based 
on an evaluation of the veteran and a very thorough review of 
his claims files, including the vocational rehabilitation 
folder.  According to an August 2005 memorandum from the 
Vocational Rehabilitation and Employment Division, it was 
determined that it was not feasible to vocationally 
rehabilitate the veteran due to the severity of his "service 
connected disability and other significant factors."  The VA 
examiner, however, maintained that the veteran's primary 
problem was his substance abuse and that he had the ability 
to complete vocational training if he were not to have 
abruptly discontinued his class.  The Board observes that 
there is no competent medical opinion evidence in support of 
the veteran's claim.  

In essence, the evidence that the veteran's service-connected 
psychiatric disability alone renders him unemployable is 
limited to the veteran's own statements.  In the Board's 
opinion, the veteran's self-serving statements are not as 
probative as the medical evidence discussed above.  
Accordingly, this claim will also be denied.


Equipoise Rule

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.

        
ORDER

Service connection for substance abuse, including as 
secondary to service-connected PTSD with a history of 
schizophrenic reaction, is denied. 

A temporary total disability rating based on a period of 
hospitalization from August 3, 1998 to August 31, 1998, is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


